DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, last line – “a refractive index of the liquid crystal layer to ordinary light beam” is presumed to be intended as “a refractive index of the liquid crystal layer to an ordinary light beam”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, 15 and 17-22
There is insufficient antecedent basis for the following limitations in the claims:
Claims 1, 6, 11, 12 and 14 – “the light beam adjustment layer” (considered to be “the at least one light beam adjustment layer”;
Claim 4, line 4 – “the structural parameter”;
Claim 4, lines 4-5 – “the groove”; and
Claim 7, line 2 – “the peep-proof film”.
Claim 5, line 2, recites “a predetermined rule is that…”.  This is considered unclear and unnecessary.  The limitation that follows provides sufficient definition.
Claims 7 and 8 recite “different light beam adjustment layers”.  It is unclear whether this recitation is drawn to additional light beam adjustment layers or to the two light beam adjustment layers previously recited in claim 7.  For examination purposes, the limitation is considered to be “the two light beam adjustment layers” or “each of the light beam adjustment layers”.
Claims 2, 3, 9, 10, 15 and 17-22 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US 9,229,261), hereinafter “Schwartz”.

Regarding claim 1, Schwartz discloses a peep-proof device (see Figs. 1-5, 9 and 10), comprising at least one light beam adjustment layer (23/33/43/53), wherein the light beam adjustment layer comprises:
a transparent base layer (12), a plurality of grooves (15) being formed in a surface of the transparent base layer (see Fig. 1); and
a liquid crystal layer (25/55) arranged within the plurality of grooves (see Figs. 2 and 5),
wherein a refractive index of the transparent base layer is same as a refractive index of the liquid crystal layer to an ordinary light beam (col. 4, lines 47-61 and col. 6, line 36 – col. 7, line 4).

Regarding claim 2, Schwartz discloses wherein the plurality of grooves is formed in the surface of the transparent base layer continuously (see Figs. 1-5).

Regarding claim 3, Schwartz discloses wherein a surface of each of the grooves is a part of at least one of a spherical surface, a conical surface and a surface of a frustum of a prism (see Fig. 4).

Regarding claim 6, Schwartz discloses a first transparent substrate (first 57, Fig. 5) and a second transparent substrate (second 57, Fig. 5) arranged opposite to the first transparent substrate,

the plurality of grooves is formed in a surface of the light beam adjustment layer proximate to the first transparent substrate (see Figs. 1-5).

Regarding claim 9, Schwartz discloses a first transparent electrode layer (first 58, Fig. 5) arranged between the transparent base layer (54) and the first transparent substrate (57); and
a second transparent electrode layer (second 58, Fig. 5) arranged between the liquid crystal layer (55) and the second transparent substrate (57).

Regarding claim 10, Schwartz discloses wherein the liquid crystal layer comprises liquid crystal molecules (col. 3, lines 23-35), and the liquid crystal molecules have been cured in such a manner as to enable a long-axis direction of each of the liquid crystal molecules to be perpendicular to a plane where the first transparent substrate is located (col. 6, line 10 – col. 7, line 4, and col. 7, line 57 – col. 8, line 14).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 9,229,261) in view of Hong et al. (US 8,614,771), hereinafter “Hong”.

Regarding claim 11, Schwartz discloses the limitations of claim 1 above, but fails to explicitly disclose a polarizer arranged at a light-entering side of the light beam adjustment layer, and configured to allow an incident light beam in a first polarization direction to pass through the polarizer, wherein the first polarization direction is parallel to a first plane, and the first plane is perpendicular to the first transparent substrate and parallel to a direction in which a long side of the first transparent substrate extends.
However, Hong discloses a peep-proof device (see Fig. 3), comprising:
a polarizer (col. 6, line 35) arranged at a light-entering side of the light beam adjustment layer (230), and configured to allow an incident light beam in a first polarization direction (Lp) to pass through the polarizer (see Fig. 3 and col. 6, lines 31-35),
wherein the first polarization direction is parallel to a first plane, and the first plane is perpendicular to the first transparent substrate (232) and parallel to a direction in which a long side of the first transparent substrate extends (col. 6, lines 31-35).


Regarding claim 14, Schwartz discloses a peep-proof device (see Figs. 1-5, 9 and 10), comprising:
a first transparent substrate (21/31/41);
a second transparent substrate (22/32/42) arranged opposite to the first transparent substrate; and
at least one light beam adjustment layer (23/33/43/53) arranged between the first transparent substrate and the second transparent substrate,
wherein the light beam adjustment layer comprises a plurality of structures (see Figs. 1-5), each of the structures comprises a transparent base layer (12) and a liquid crystal layer (25/55), a plurality of grooves (15) is arranged continuously in an array form in a surface of the transparent base layer proximate to the first transparent substrate (see Figs. 1-5), and the grooves are filled with liquid crystal (see Figs. 2 and 5); and
a long-axis direction of each of liquid crystal molecules (col. 3, lines 23-35) in the liquid crystal layer is capable of being perpendicular to the first transparent substrate (col. 6, lines 10-
Schwartz fails to explicitly disclose the plurality of structures are a plurality of microlens structures.
However, Hong discloses a peep-proof device (see Fig. 3), wherein the light beam adjustment layer (230) comprises a plurality of microlens structures (see Fig. 3), each of the microlens structures comprises a transparent base layer (254) and a liquid crystal layer (260), a plurality of grooves (space A) is arranged continuously in an array form in a surface of the transparent base layer proximate to the first transparent substrate (232) (see Fig. 3), and the grooves are filled with liquid crystal (262) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of structures being a plurality of microlens structures, as in Hong, into the peep-proof device of Schwartz to effectively control the direction of light more uniformly.

Regarding claim 17, Schwartz discloses a first transparent electrode layer (first 58, Fig. 5) arranged between the transparent base layer (54) and the first transparent substrate (57); and
a second transparent electrode layer (second 58, Fig. 5) arranged between the liquid crystal layer (55) and the second transparent substrate (57).

Regarding claim 18, Schwartz discloses wherein the liquid crystal molecules in the liquid crystal layer have been cured in such a manner as to enable a long-axis direction of each of the 

Regarding claim 19, Schwartz discloses a display device (see Figs. 9 and 10), comprising a display module (60) and the peep-proof device (20) according to claim 1,
wherein the peep-proof device is arranged at a light-exiting side of the display module (see Figs. 9 and 10 and col. 10, lines 4-8).
Schwartz fails to explicitly disclose a light beam from the display module is a linearly-polarized light beam.
However, Hong discloses a light beam (Lp) from the display module is a linearly-polarized light beam (col. 6, lines 31-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a light beam from the display module is a linearly-polarized light beam, as in Hong, into the peep-proof device of Schwartz to control the light beam effectively with the light beam adjustment layer.

Regarding claim 20, Schwartz fails to explicitly disclose wherein an orthogonal projection of each curved surface structure of the peep-proof device onto a first transparent substrate corresponds to at least one pixel unit of the display module.
However, Hong discloses wherein an orthogonal projection of each curved surface structure (space A) of the peep-proof device onto a first transparent substrate (232) corresponds to at least one pixel unit (PL and PR) of the display module (see Fig. 3 and col. 5, lines 5-11).


Regarding claim 21, Schwartz discloses a method for driving the display device (see Figs. 2, 7 and 8) according to claim 19,
the method comprises: in a peep-proof mode (e.g., Share Mode, Fig. 2), enabling a long axis of each of liquid crystal molecules in a liquid crystal layer of the peep-proof device to be perpendicular to a plane where the first transparent substrate is located (see Fig. 2 and col. 6, line 10 – col. 7, line 4).
Schwartz fails to explicitly disclose wherein a polarization direction of a linearly-polarized light beam from the display module is parallel to a first plane, the first plane is perpendicular to the plane where a first transparent substrate is located, and the first plane is parallel to a direction in which a long side of the first transparent substrate extends.
However, Hong discloses wherein a polarization direction of a linearly-polarized light beam (Lp) from the display module (220) is parallel to a first plane, the first plane is perpendicular to the plane where a first transparent substrate (232) is located, and the first plane is parallel to a direction in which a long side of the first transparent substrate extends (see Fig. 3 and col. 6, lines 31-35).
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 9,229,261), as applied to claim 1 above, and further in view of Heim et al. (US 2010/0194091), hereinafter “Heim”.

Regarding claim 4, Schwartz discloses the limitations of claim 1 above, but fails to explicitly disclose wherein the plurality of grooves comprises at least two types of grooves having different structural parameters, and the structural parameter comprises at least one of a shape of the groove or a size of the groove.
However, Heim discloses a peep-proof device (see Figs. 1-15), wherein the plurality of grooves (76, Fig. 8) comprises at least two types of grooves having different structural parameters (see Fig. 8), and the structural parameter comprises at least one of a shape of the groove or a size of the groove (see Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the plurality of grooves comprises at least two types of grooves having different structural parameters, and the structural parameter 

Regarding claim 5, Schwartz discloses a predetermined rule is that the plurality of grooves (15) is arranged in an array form (see Figs. 1-5).
Schwartz fails to explicitly disclose the grooves having the different structural parameters are arranged sequentially and periodically in a first direction.
However, Heim discloses wherein the grooves having the different structural parameters are arranged sequentially and periodically in a first direction (see Fig. 8b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the grooves having the different structural parameters are arranged sequentially and periodically in a first direction, as in Heim, into the peep-proof device of Schwartz to realize different grayscales (Heim, para. [0101]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 9,229,261), as applied to claims 1 and 6 above, and further in view of Lee et al. (US 2019/0033632), hereinafter “Lee”.

Regarding claim 7, Schwartz discloses the limitations of claims 1 and 6 above, but fails to explicitly disclose wherein the peep-proof film comprises two light beam adjustment layers laminated one on another, one of the light beam adjustment layers is arranged between the other light beam adjustment layer and the first transparent substrate, and the grooves in the transparent base layers of different light beam adjustment layers have different structural parameters.

However, Lee discloses a peep-proof device (see Figs. 6-15), wherein the peep-proof film comprises two light beam adjustment layers (20, Figs. 8-10, 14 and 15) laminated one on another, one of the light beam adjustment layers is arranged between the other light beam adjustment layer and the first transparent substrate (21) (see Figs. 8-9), and the grooves in the transparent base layers (212) of different light beam adjustment layers have different structural parameters (see Figs. 8-9 and para. [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the peep-proof film comprises two light beam adjustment layers laminated one on another, one of the light beam adjustment layers is arranged between the other light beam adjustment layer and the first transparent substrate, and the grooves in the transparent base layers of different light beam adjustment layers have different structural parameters, as in Lee, into the peep-proof device of Schwartz for a better narrow viewing angle and a reduced large viewing angle (Lee, para. [0054]).

Regarding claim 8, Schwartz fails to explicitly disclose wherein the transparent base layers of the different light beam adjustment layers are made of a same material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the transparent base layers of the different light beam adjustment layers are made of a same material, as in Lee, into the peep-proof device of Schwartz for ease in design and manufacturing.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 9,229,261) in view of Hong et al. (US 8,614,771), as applied to claims 11 and 21 above, and further in view of Lee et al. (US 2019/0033632).

Regarding claim 12, Schwartz in view of Hong discloses the limitations of claim 11 above, but fails to explicitly disclose a polarization state conversion mechanism arranged between the polarizer and the light beam adjustment layer, wherein the polarization state conversion mechanism is configured to allow the incident light beam in the first polarization direction to pass through the polarization state conversion mechanism, or convert the incident light beam in the first polarization direction into a light beam in a second polarization direction perpendicular to the first plane and emit the converted light beam in the second polarization direction.
However, Lee discloses a polarization state conversion mechanism (e.g., second 20, Figs. 8-10, 14 and 15) arranged between the polarizer (para. [0059]) and the light beam adjustment layer (first 20),

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polarization state conversion mechanism arranged between the polarizer and the light beam adjustment layer, wherein the polarization state conversion mechanism is configured to allow the incident light beam in the first polarization direction to pass through the polarization state conversion mechanism, or convert the incident light beam in the first polarization direction into a light beam in a second polarization direction perpendicular to the first plane and emit the converted light beam in the second polarization direction, as in Lee, into the peep-proof device of Schwartz and Hong for a better narrow viewing angle and a reduced large viewing angle (Lee, para. [0054]).
Further, the arrangement wherein the polarizer is arranged at a light-entering side of the light beam adjustment layer, as in claim 11, and wherein the polarization state conversion mechanism is arranged between the polarizer and the light beam adjustment layer, as in claim 12, would just entail rearranging parts of an invention, or a mere reversal of the essential working parts of a device, which involves only routine skill in the art.  See MPEP 2144.04.

Regarding claim 22, Schwartz in view of Hong discloses the limitations of claim 21 above, but fails to explicitly disclose in a display mode, enabling the long axis of each of the 
However, Lee discloses in a display mode, enabling the long axis of each of the liquid crystal molecules in the liquid crystal layer (23) of the peep-proof device (20) to be perpendicular to the polarization direction of light beam entering the liquid crystal layer (see Figs. 6, 8, 11 and 12 and paras. [0065-0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in a display mode, enabling the long axis of each of the liquid crystal molecules in the liquid crystal layer of the peep-proof device to be perpendicular to the polarization direction of light beam entering the liquid crystal layer, as in Lee, into the peep-proof device of Schwartz and Hong to realize a wide viewing angle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 9,229,261) in view of Hong et al. (US 8,614,771), as applied to claim 14 above, and further in view of Heim et al. (US 2010/0194091).

Regarding claim 15, Schwartz in view of Hong discloses the limitations of claim 14 above, but fails to explicitly disclose wherein the grooves in adjacent rows have different shapes, or different sizes, or the different shapes and the different sizes.
However, Heim discloses a peep-proof device (see Figs. 1-15), wherein the grooves (76, Fig. 8) in adjacent rows have different shapes, or different sizes, or the different shapes and the different sizes (see Fig. 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896